Ri le
ioTinto
LA RÉPUBLIQUE DE GUINÉE
et
SIMFER S.A.
(Une société membre du groupe Rio Tinto)
et
RIO TINTO MINING & EXPLORATION LIMITED
{Une société membre du groupe Rio Tinto)

ACCORD TRANSACTIONNEL

22 avril 2011 4
a]
'

ACCORD TRANSACTIONNEL

Entre

La République de Guinée, prise en la personne de son Ministre des Mines, dûment habilité aux
fins des présentes ;

Ci-après l'"Etat"
et

Simfer S.A., une société membre du groupe Rio Tinto dont le siège social est sis Cité Chemin de
Fer Immeuble Kankan BP 848 à Conakry, République de Guinée, immatriculée au RCCM de
Conakry sous le numéro RCCM/GCKRY/0867A/2003, prise en la personne de M. Alan Davies,
dûment habilité aux fins des présentes,

Ci-après "Simfer"
et

Rio Tinto Mining & Exploration Limited, une société membre du groupe Rio Tinto constituée en
Angleterre et dont le siège social est sis 2 Eastbourne Terrace, London W2 6LG, prise en la
personne de M. Alan Davies, dûment habilité aux fins des présentes,

Ci-après "RTME"

L'Etat et Simfer étant ci-après individuellement désignés "Partie" et collectivement "Parties",
ETANT PREALABLEMENT RAPPELE CE QUI SUIT :

L'Etat, RTME et Simfer, une fois incorporée, ont entamé à compter de 1997 les négociations d'une
convention minière qu'ils ont paraphée le 21 mai 2002 et signée le 26 novembre 2002,

Cette convention dite Convention de Base (la « Convention ») précise, en application des
dispositions des articles 84 et 85 du code minier guinéen (le « Code Minier »), les conditions dans
lesquelles le minerai de fer contenu dans le gisement de Simandou peut être exploré, exploité,
transporté et exporté (le « Projet »).

La Convention a été ratifiée par une loi en date du 3 février 2003 conformément à l'article 11 du
Code Minier et prévoit que les quatre permis de recherche accordés en 1997 sur les Blocs |, Il, 11)
et IV du Mont Simandou, renouvelés en mai 2000 et octobre 2002 (les « Permis de Recherche »)
seraient remplacés par une concession minière accordée à Simfer, sans rétrocession de territoire.

Cette concession minière (la « Concession ») a été accordée par décret présidentiel le 30 mars
2006 (le «Décret») portant sur une superficie de 738 km? (le «Périmètre Minier »)
conformément à la Convention.

Un décret présidentiel en date du 28 juillet 2008, notifié à Simfer le 30 juillet 2008, décidait du
retrait de la Concession (le « Décret de Retrait ») et précisait que Simfer conservait les droits d’un
titulaire de permis de recherche et qu’elle serait accordée une concession minière pour
l'exploitation du minerai de fer de Simandou conformément au Code Minier,

L'Etat, Simfer et RTME sont en désaccord avant et depuis cette date. De nombreux échanges ont
eu lieu et des droits de recherche ont été accordés tant à RTME/Simfer qu'à des tiers sur des
parties du Périmètre Minier.

Ces désaccords portent notamment sur les points suivants:

©  Simfer et l'Etat sont en désaccord quant à la légalité de la manière dont la Concession a
été accordée à Simfer en 2006 et la légalité de son retrait en juillet 2008 : {i) Simfer estime
avoir droit à la Concession pour entreprendre des activités d'exploration et d'exploitation
minière sur l'ensemble du Périmètre Minier alors que (ii) l'Etat estime Pour sa part que la
Concession devrait être réduite de moitié, à savoir qu'elle devrait porter sur un peu plus
que la zone des Blocs Ill et IV, à l'exclusion de la plupart de la zone des Blocs let Il.

© Le 19 mars 2010, était rendue publique par le groupe Rio Tinto la signature d'un accord
entre Rio Tinto Plc, Rio Tinto Iron Ore Atlantic Limited et Aluminium Corporation of China
Limited (« Chalco ») en vue du développement conjoint du Projet Simandou et, à ce titre,
l'investissement progressif de Chalco dans une co-entreprise avec le groupe Rio Tinto à
laquelle sera transférée les quatre-vingt-quinze pour cent (95 %) du capital de Simfer
actuellement détenus par le groupe Rio Tinto. L'Etat considère que cet accord aurait dû
faire l'objet d'une approbation préalable en application de l'article 62 du Code Minier
alors que Simfer, étant donné que l'accord portait sur une cession d'actions et non de
titres miniers et qu'elle concernait des sociétés non- guinéennes, estime que l'article 62
ne s'applique pas à cette transaction.

© Au mois d'août 2010, l'État a exprimé son intention d'exercer son option d'acquisition
d'une participation à hauteur de vingt pour cent (20 %) dans le capital de Simfer en
application de l'article 19 de la Convention. Des échanges ont eu lieu notamment en
décembre 2010, qui n'ont pas permis à l'Etat et Simfer de se mettre d'accord sur le prix
des actions à céder.

© Le 4 août 2010, le Ministre des Mines a écrit à Simfer qu'il n'autoriserait aux équipes de
Simfer l'accès aux terrains situés sur les zones proposées pour le tracé du chemin de fer et

Va
ELLE

du port (le « Corridor ») qu'à certaines conditions et que des droits avaient été accordés à
des tiers sur le Corridor. Simfer de son côté estime, en application de la Convention,
détenir des droits de priorité sur l'ensemble des terrains situés à l'intérieur du Corridor.
L'Etat et Simfer sont en désaccord concernant l'octroi à des tiers de droits exclusifs à
l'intérieur du Corridor lorsque ceux-ci empêchent Simfer d'y réaliser les travaux
nécessaires pour la construction et l'exploitation des infrastructures requises pour le
transport et l'évacuation des minerais de fer en provenance du Projet.

o Le 29 décembre 2008, Simfer remettait à l'Etat une étude de faisabilité sous réserve de la
confirmation de ses droits et d'études supplémentaires à accomplir. Le 19 août 2010,
Simfer remettait à l'Etat un addendum à l'étude de faisabilité de décembre 2008 qui, sous
réserve de la sécurisation des droits miniers, concluait à la faisabilité du Projet. Un certain
nombre d'échanges ont ensuite eu lieu entre l'Etat et Simfer confirmant leurs désaccords
sur plusieurs points relatifs notamment à la nature de l'étude de faisabilité et de
l'addendum déposé, aux échéances contractuelles du Projet et à l’imputabilité à l’une ou
l'autre des Parties du report de ces mêmes échéances.

11 découle de ce qui précède que d'importants désaccords subsistent entre l'Etat et Simfer qui, s'ils
devaient perdurer, porteraient irrémédiablement préjudice au Projet et à l'intérêt tant de l'Etat
que du groupe Rio Tinto et des populations guinéennes.

Pour cette raison, des rencontres se sont tenues récemment entre les représentants des Parties,
au cours desquelles les deux Parties ont exprimé le souhait de continuer à travailler ensemble
pour porter le Projet jusqu'à sa réalisation dans le cadre de la Convention et ceci dans un souci
commun de promouvoir le développement économique et social de la Guinée et d'améliorer la
qualité de vie de la population guinéenne dans son ensemble.

Il en ressort que les Parties ont décidé de se rapprocher afin de conclure le présent Accord
Transactionnel et ainsi de régler définitivement l’ensemble des différends nés entre les Parties, ou
qui viendraient à naître entre elles, relativement à des évènements qui se seraient produits avant
la signature du présent Accord Transactionnel et concernant (i) la Convention ; (ii) tout titre
minier détenu ou ayant été détenu par le passé par RTME ou Simfer ; ou (iii) le Code Minier. Pour
ce faire, les Parties consentent aux concessions réciproques détaillées ci-après.

LES PARTIES ONT CONVENU CE QUI SUIT :

1. CONCESSIONS DE SIMFER
11 Périmètre de la Concession

Sous réserve de l'article 2.1, Simfer accepte, aux fins du présent Accord Transactionnel, la
réduction, conformément au souhait de l'État, du périmètre de la concession (le
« Périmètre de la Concession Modifiée », tel que celui-ci est identifié à la carte jointe en
Annexe 1) afin que ses nouvelles coordonnées géographiques soient les suivantes,

POINTS LATITUDE NORD LONGITUDE OUEST
A 8° 54'40" 8° 57'00"
B 8° 54'40" 8° 52'00"
c 8° 5100" 8° 5200"

FT

Ê

«00,45 8
“00,58 8
100,66 8
100,0S 8
100,0S 8
uOO,ES 8
uOD,ES 8
100,55 .8
100,56 8
«00,85 .8
100,89 .8
«00,95 8
«00,95 .8
100,65 .8
100,66 ,8
uDO,TS 8
“00,15 .8
100,7S 8
u00,ZS 8
100,05 8
“00,05 .8

uOO,TS 8

“0O,TS 8

100,ŸS «8
100,95 .8
100,05 .8
100,06 8
«00,6t .8
00,64 .8
«OO, Tt .8
400, Tv 8
u0O,SE 8
uDOSE 8
u0DLEE 8
u0O,£E 8
u00,0€ 8
«000€ .8
“00,57 8
100,57 8
u00,0€ 8
u00,0€ 8
006€ .8
u00,6€ .8
100,6b .8
100,64 .8

u0O,TS 8

DEL E=r
=, OL

12

Date _ de Premi P: ction mmercial ul echniques et Décision
d'investissement

Simfer s'engage à remettre à l'Etat, à chacune des dates mentionnées ci-dessous, des
informations et des études supplémentaires avec un niveau de détail et de forme qui, de
l'avis de Simfer, lui permettra de respecter la Date de Première Production Commerciale
mentionnée ci-dessous :

. Dans les 30 jours de la date de signature du présent Accord Transactionnel, et sur la
base de l'article 8.3 de la Convention, (i) des informations géologiques,
géophysiques et de forage supplémentaires pour permettre à l'État de mieux
comprendre les réserves rapportées à l'intérieur du Périmètre de la Concession
Modifiée; et (ï) un plan d'affaires décrivant le développement proposé du
Périmètre de la Concession  Modifiée, comprenant un projet de
calendrier/chronogramme de la réalisation des différentes activités de
développement proposées sur le Périmètre de la Concession Modifiée, et des
étapes de développement (« Documents Supplémentaires») ;

, D'ici le 30 novembre 2011, des informations techniques supplémentaires
concernant la mine indiquant le progrès réalisé contre le plan d'affaires mentionné
ci-dessus et mettant à jour les Documents Supplémentaires ; et

Q D'ici le 30 septembre 2012, des informations techniques supplémentaires
concernant les infrastructures principales (chemin de fer et port) indiquant le
progrès réalisé contre le plan d’affaires mentionné ci-dessus et mettant à jour les
Documents Supplémentaires. Les travaux préliminaires et l'achat et l'acheminement
des éléments nécessitant de longs délais de livraison (long lead items) débuteront
avant cette date dans la mesure du possible. La remise des études techniques au
plus tard à cette date dépend de la décision de l’État de donner libre accès au
Corridor dès la signature du présent Accord Transactionnel et, en tout état de cause,
au plus tard le 1er mai 2011.

Simfer s'engage à ce que la Date de Première Production Commerciale, tel que ce terme
est défini à la Convention, intervienne avant le 30 juin 2015. Simfer fera tous ses efforts
raisonnables afin d'assurer une production initiale avant le 31 décembre 2014.

Toutes les dates mentionnées au présent article 1.2 sont exprimées sous réserve des
droits de prorogation prévus par la Convention, et de la survenance d'événements de
force majeure et d'action ou défaut d'action gouvernementale pouvant avoir un impact
évident sur ces dates, et celles-ci seront automatiquement reportées de la durée prévue
par ces droits de prorogation ou d'une durée égale à tout retard causé par ces
événements de force majeure ou d'action ou défaut d’action gouvernementale.

En cas de non-respect par Simfer de la Date de Première Production Commerciale (sauf

dans les cas visés au présent Accord Transactionnel), les Parties conviennent que le

recours dont dispose l'Etat est d’initier la procédure de résiliation prévue à l'article 41.1.5

de la Convention (après une mise en demeure notifiée conformément à l'article 41.1.5 et

à supposer qu'il n'ait pas été remédié à ce manquement dans le délai indiqué à la mise en

demeure) à - 2 du droit de l'État à tout dommages et intérêts au titre de l'article
)

41.23. 4

BE

ERELEREHEE

ER

ELLE

13

14

A la lumière des dispositions du présent article 1.2, Simfer n'aura pas l'obligation de
prendre une Décision d'investissement au sens de la Convention, mais devra plutôt
prendre toutes les décisions d'investissements qui s'imposent dans les délais lui
permettant de se conformer aux dispositions relatives à la Date de Première Production
Commerciale mentionnées au présent article 1.2.

Chemin de fer et port pour l’exportation du minerai

Conformément aux articles 17 et 35.1 de la Convention, Simfer consent à ce que le tracé
du chemin de fer soit entièrement sur le territoire guinéen, à moins que l’État confirme la
disponibilité d’autres options. Simfer engagera des discussions approfondies avec l'État
concernant le tracé avec le plein appui et la pleine participation du groupe Rio Tinto, et de
Chalco en sa qualité de membre de la co-entreprise.

Prise de participation par l'Etat au capital social de Simfer (et séparation potentielle de
la mine et des infrastructures)

Afin de régler le différend existant entre elles concernant la participation de l'Etat dans le
Projet, les Parties conviennent que l'État aura la possibilité, par l'exercice des options
mentionnées ci-dessous, d'acquérir une participation dans Simfer allant jusqu'à 35%.

Pour obtenir sa participation l’État pourra faire l'acquisition des actions suivantes de
Simfer:

(a) des actions sans contribution, à savoir des actions donnant le droit de percevoir des
dividendes mais ne comportant aucune obligation de contribuer aux Dépenses de
Simfer (tel que défini ci-dessous) (les « Actions Sans Contribution ») ; et

{b) des actions avec contribution, à savoir des actions ordinaires donnant le droit de
percevoir des dividendes mais comportant aussi l'obligation de contribuer aux
Dépenses de Simfer (les « Actions Ordinaires à Contribution »).

Les Parties conviennent, pour éviter tout doute que, quoique la participation de l'État au
titre d’Actions Ordinaires à Contribution sera diluée en cas de non-contribution aux
Dépenses de Simfer selon les mêmes principes de dilution mentionnés ci-dessous, la
participation de l'État au titre d’Actions Sans Contribution ne pourra être diluée en aucun
cas pendant la durée du Projet.

Les activités de construction, d'entretien et d'exploitation des infrastructures ferroviaires
et portuaires du Projet (les "Activités d'infrastructure") seront confiées à une société
dédiée (la "SPV") à être incorporée en Guinée suite à la signature du présent Accord
Transactionnel et détenue par les mêmes actionnaires que Simfer (sauf que les
actionnaires actuels de Simfer qui font partie du groupe Rio Tinto pourront désigner une
ou plusieurs autres sociétés du groupe Rio Tinto comme actionnaire(s) fondateur(s) de
cette nouvelle société à leur place et dans les proportions qu'elles désignent). La SPV
réalisera les Activités d'infrastructure par le biais d’un opérateur tel que mentionné
ailleurs dans le présent Accord Transactionnel, étant initialement Simfer et ensuite un
opérateur nommé suite à un appel d'offres international tel que mentionnée à l'article 2.4.

Suite à l’incorporation de la SPV, Simfer réalisera toutes les activités du Projet autres que
les Activités d'Infrastructures, à savoir les activités de recherche, d'extraction, de
production et toutes activités connexes relatives à la localisation, l'identification,
l'évaluation et la production du minerai de fer de Simandou (les "Activités Minières") et
agira aussi comme opérateur relativement aux Activités d'Infrastructures. HÉ
)

ne

Les options de l'État d'acquérir des actions de Simfer au titre de la participation
mentionnée ci-dessus sont les suivantes (à être exercées par notification écrite à Simfer):

{) Dès la promulgation du Décret de Concession (tel que défini à l'article 2.1) et du
Décret d'Approbation (tel que défini à l'article 2.5), l'option d'obtenir une
participation de 7.5% dans Simfer en faisant l'acquisition, à titre gratuit, d’Actions
Sans Contribution ;

(i) Dès la promulgation du Décret de Concession (tel que défini à l'article 2.1) et du
Décret d’Approbation (tel que défini à l'article 2.5), l'option d'obtenir une
participation supplémentaire de 10% dans Simfer en faisant l’acquisition d'Actions
Ordinaires à Contribution sur la base des Coûts Historiques des Activités Minières |
(tel que ce terme est défini ci-dessous) ;

{i) Dès le cinquième (5e) anniversaire de la date de promulgation du Décret de
Concession (tel que défini à l’article 2.1) et du Décret d'Approbation (tel que défini
à l’article 2.5), l'option d'obtenir une participation supplémentaire de 7,5% dans
Simfer en faisant l'acquisition, à titre gratuit, d’Actions Sans Contribution ;

(iv) À un moment convenu entre les Parties, mais pas avant le quinzième (15e)
anniversaire de la date de promulgation du Décret de Concession (tel que défini à
l'article 2.1) et du Décret d'Approbation (tel que défini à l’article 2.5), l'option
d'obtenir une participation supplémentaire de 5% dans Simfer en faisant
l'acquisition d’Actions Ordinaires à Contribution à leur valeur marché telle que
déterminée par un expert indépendant expérimenté dans l'évaluation d'actifs
miniers ; et

(M) À un moment convenu entre les Parties, mais pas avant le vingtième (20e)
anniversaire de la date de promulgation du Décret de Concession (tel que défini à
l'article 2.1) et du Décret d’Approbation (tel que défini à l’article 2.5), l'option
d'obtenir une participation supplémentaire de 5% dans Simfer en faisant
l'acquisition d’Actions Ordinaires à Contribution à leur valeur marché telle que
déterminée par un expert indépendant expérimenté dans l'évaluation d'actifs
miniers.

Les dispositions suivantes s'appliqueront à la participation des actionnaires de la SPV:

* La participation sera obtenue par l'acquisition d'actions ordinaires dans la SPV
donnant le droit de percevoir des dividendes mais comportant aussi l'obligation
de contribuer aux Dépenses de la SPV (tel que défini ci-dessous) (« Actions
Ordinaires de la SPV avec Contribution ») ;

* Les Actions Ordinaires de la SPV avec Contribution seront acquises aux Coûts
Historiques des Activités d’Infrastructures {tel que défini ci-dessous) ;

* Chaque actionnaire contribuera selon son pourcentage de participation aux
dépenses de la SPV et aura droit selon son pourcentage de participation aux
dividendes provenant de la SPV ;

+

La participation de l'Etat dans la SPV sera acquise au moment où l'État paie sa

part des Coûts Historiques des Activités d'infrastructure ; #ÿ
RUE ELERELELE

Si un actionnaire de la SPV ne contribue pas à sa part des dépenses de la SPV dans les
60 jours de toute demande faite par l'Opérateur des Infrastructures (tel que défini ci-
dessous), les autres actionnaires de la SPV pourront contribuer à ces dépenses au
prorata à la place de l'actionnaire n'ayant pas contribué à ces dépenses en
Souscrivant à des actions ordinaires libérées dans la SPV et diluant ainsi la
participation de l'actionnaire n'ayant pas contribué à ces dépenses dans la SPV. Afin
d'assurer la dilution au taux approprié, les Parties conviennent que toutes les actions
émises à quelque moment dans la SPV seront des actions ordinaires de valeur
nominale similaire et libérées, Chaque Partie accepte et s'engage par les présentes à
faire en sorte que tout actionnaire de la SPV sous son contrôle (et, dans le cas de
l'État, toute société holding visée ci-dessous à laquelle l'État a cédé des actions dans
la SPV) vote en faveur de toute augmentation de capital dans la SPV envisagée par le
présent paragraphe, et renonce par les présentes à son droit de souscrire à des
actions dans le cadre d’une telle augmentation.

Au cas où un actionnaire de la SPV n'a pas contribué aux dépenses de la SPV et a été
avisé par Simfer ou la SPV de la dilution de sa participation en raison de cette non-
contribution, l'actionnaire n'ayant pas contribué à ces dépenses perdra le droit de
contribuer à ces dépenses et par conséquent perdra le droit de racheter la
participation qu'il a perdue comme une conséquence de cette dilution ;

Lorsque la dilution de la participation d’un actionnaire a eu lieu, le pourcentage de
participation de l'actionnaire concerné à ce moment représentera le pourcentage
des dépenses de la SPV auxquelles l'actionnaire doit contribuer et le pourcentage des
dividendes provenant de la SPV auxquels l'actionnaire aura droit;

L'État pourra dans les trois mois de la date du Choix introduire d’autres parties, avec
l'accord de Simfer, pour détenir des portions désignées de sa participation dans la
SPV à la place de l’État et au moment de cet accord l'État établira une société holding,
transférera ladite portion de ses Actions Ordinaires de la SPV avec Contribution à
cette société holding, et verra à ce que ces parties désignées (les « Actionnaires
Présentés à la SPV ») détiennent leur participation en détenant des actions dans
cette société holding ;

Aux fins du présent article 1.4, la société holding sera considérée comme l'État, tels
que les dispositions du présent article 1.4 s'appliquant à l'État s’appliqueront à cette
société holding et la non-contribution aux dépenses de la SPV se traduira par la
dilution de la participation de cette société holding dans la SPV conformément aux
dispositions du présent article 1.4; et

Pour la période allant jusqu'au transfert de l'infrastructure à l'État conformément à
l'article 2.4, et par la suite si elle est nommée à nouveau suite à un appel d'offres
international tel que mentionné à cet article, Simfer ou une entité désignée par elle
faisant partie du groupe Rio Tinto {collectivement l « l'exploitant des
Infrastructures ») gèrera toutes les Activités d'infrastructure et opèrera les
Infrastructures du Projet (tel que défini à l’article 2.4), et conséquemment gèrera
toutes les activités de la SPV selon des conditions cohérentes avec les standards
internationaux tels que notifiés par le Opérateur des Infrastructures aux Parties.

EE

|

LL RE |

Toutes les actions de Simfer ou de la SPV acquises par l'Etat en vertu de ses droits
distincts relativement à Simfer et la SPV selon le présent article 1.4, comporteront, sauf
dans la mesure prévue au présent article 1.4, les mêmes droits et obligations que les
actions ordinaires de Simfer ou de la SPV. Aux fins du calcul du nombre d'actions à être
acquises par l'État en vertu de ses droits distincts relativement à Simfer et la SPV selon le
présent article 1.4, toutes les actions de Simfer ou de la SPV seront traitées comme si elles
étaient de la même catégorie de sorte que tout pourcentage de participation de l'État
mentionné au présent article 1.4 sera égal au nombre d'actions pour que l'État ait ce
même pourcentage de toutes les actions émises du capital social de Simfer ou de la SPV.

Le respect de ses obligations au titre du présent article 1.4 mettra Simfer et la SPV en
totale conformité avec toute exigence actuelle ou ultérieure concernant la participation
de l'État dans le Projet, que cette exigence soit prévue dans tout nouveau Code Minier ou
tout amendement au Code Minier actuel ou survient de toute autre façon.

Les Parties acceptent que cette participation de l'État se fasse par ailleurs sur les bases
suivantes :

* Où l'acquisition d'actions sur la base des « Coûts Historiques des Activités
Minières » signifie la part proportionnelle de toutes les dépenses et
investissements réalisés par Simfer et/ou toute autre entité du groupe Rio Tinto,
jusqu’au moment de l'acquisition par l'Etat de ces actions, liées aux Activités
Minières et aux ressources minières à l'intérieur des Blocs Ill et IV (et toute zone
supplémentaire à être incluse dans le Périmètre de la Concession Modifiée visée à
l'article 1.1). À cette fin « part proportionnelle » signifie le pourcentage que les
actions concernées représentent de la totalité des actions du capital social émises
par Simfer sans compter les Actions Sans Contribution;

* Où l'acquisition d'actions sur la base des « Coûts Historiques des Activités
d'infrastructure » signifie la part proportionnelle de toutes les dépenses et
investissements réalisés par Simfer et/ou toute autre entité du groupe Rio Tinto,
jusqu'au moment de l'acquisition par l'Etat des actions concernées dans la SPV,
liées aux Activités d'infrastructure à l'intérieur ou relatives aux Blocs Ill et IV (et
toute zone supplémentaire à être incluse dans le Périmètre de la Concession
Modifiée visée à l'article 1.1) ou aux activités de transport et d'exportation de
production de ceux-ci. À cette fin « part proportionnelle » signifie le pourcentage
que les actions concernées représentent de la totalité des actions du capital social
émises par la SPV;

* Le transfert direct ou indirect de toute participation de l'Etat dans Simfer ou dans
la SPV est soumis aux dispositions ci-après concernant les droits de préemption et
devra en tout état de cause résulter d’une décision de l'Etat de placer tout ou
partie de ses actifs miniers sur un marché boursier reconnu.

* Les actionnaires de Simfer autres que l'État (les « Actionnaires de Simfer autres

que l’État») conserveront un droit de préemption, en conformité avec les
principes suivants: (i) l'Etat aura le droit de transférer, sans droit de préemption

JF:

10

par les Actionnaires de Simfer autres que l'État, toute action ou intérêt qu’elle
détient dans Simfer à une entité entièrement détenue par l'Etat qui accepte
d'être liée (de manière susceptible d'exécution par les Actionnaires de Simfer
autres que l'État) par ces mêmes droits de préemption; (ii) si l'État en tant que
détenteur direct ou indirect d'actions de Simfer souhaite les transférer,
directement ou indirectement, ou tout intérêt dans ceux-ci à un tiers (autre que
par voie de mise en bourse ou en les transigeant sur un marché boursier reconnu)
et le cessionnaire proposé n'est pas une entité entièrement détenue par l'Etat,
l'Etat doit d'abord donner aux Actionnaires de Simfer autres que l'État le droit
d'acquérir ces actions à des conditions équivalentes aux conditions proposées
pour la cession à ce tiers et l'État peut transférer ces actions ou cet intérêt au tiers
que dans le cas où les Actionnaires de Simfer autres que l'État décident de ne pas
acquérir eux mêmes ces actions ou cet intérêt ; (iii) l'État en tant que détenteur
direct ou indirect d'actions de Simfer peut transférer les actions ou un intérêt
dans ceux-ci, directement ou indirectement, par voie de mise en bourse, mais
seulement si elle a d'abord offert ces actions ou cet intérêt aux Actionnaires de
Simfer autres que l’État à leur valeur marché telle que déterminée par un expert
indépendant qualifié et les Actionnaires de Simfer autres que l'État ont décidé de
ne pas acquérir eux mêmes ces actions ou cet intérêt; et (iv) l'État en tant que
détenteur direct ou indirect d'actions de Simfer peut transférer ces actions ou un
intérêt dans ceux-ci, directement ou indirectement, en transigeant celles-ci ou les
actions d'une société holding, directe ou indirecte, sur un marché boursier
reconnu, mais seulement si elle a d'abord offert ces actions ou cet intérêt aux
Actionnaires de Simfer autres que l'État à leur valeur marché telle que
déterminée par un expert indépendant qualifié et les Actionnaires de Simfer
autres que l'État ont décidé de ne pas acquérir eux-mêmes le transfert de ces
actions ou de cet intérêt;

Les actionnaires de la SPV autres que l'État et les Actionnaires Présentés à la SPV
(les « Actionnaires de la SPV autres que J'État ») conserveront un droit de
préemption, en conformité avec les principes suivants: (i) pour les fins de la
présente disposition l'introduction des Actionnaires Présentés à la SPV ne
donnera pas ouverture à l'exercice d'un droit de préemption mais tout transfert,
direct ou indirect, de leur intérêt (indirect) dans la SPV devra recevoir
l'approbation préalable de Simfer (cet approbation ne pouvant être refusé ou
retardé sans motif valable) et si cette approbation est donnée sera traitée comme
un transfert par l'État donnant ouverture à l'exercice du droit de préemption
prévu à la présente clause ; (ii) l'Etat devra obtenir l'accord des Actionnaires
Présentés à la SPV aux restrictions prévus à la présente disposition de manière
susceptible d'exécution par les Actionnaires de Simfer autres que l'État; (iii) l'Etat
aura le droit de transférer, sans droit de préemption par les Actionnaires de la
SPV autres que l'État, toute action ou intérêt qu'elle détient directement ou
indirectement dans la SPV à une entité entièrement détenue par l'Etat qui
accepte d'être liée (de manière susceptible d'exécution par les Actionnaires de la
SPV autres que l'État) par ces mêmes droits de préemption; (iv) si l'État en tant
que détenteur direct ou indirect d'actions de la SPV souhaite les transférer,
directement ou indirectement, ou tout intérêt dans ceux-ci à un tiers (autre que
par voie de mise en bourse ou en les transigeant sur un marché boursier reconnu)
et le cessionnaire proposé n'est pas une entité entièrement détenue par l'Etat,

d
= 7 2) 8, D) OS, NS, , EE, Eu

1 =)

l'Etat doit d'abord donner aux Actionnaires de la SPV autres que l’État le droit
d'acquérir ces actions à des conditions équivalentes aux conditions proposées
pour la cession à ce tiers et l'État peut transférer ces actions ou cet intérêt au tiers
que dans le cas où les Actionnaires de la SPV autres que l’État décident de ne pas
acquérir eux mêmes ces actions ou cet intérêt ; (v) l'État en tant que détenteur
direct ou indirect d'actions de la SPV peut transférer les actions ou un intérêt dans
ceux-ci, directement ou indirectement, par voie de mise en bourse, mais
seulement si elle a d'abord offert ces actions ou cet intérêt aux Actionnaires de la
SPV autres que l’État à leur valeur marché telle que déterminée par un expert
indépendant qualifié et les Actionnaires de la SPV autres que l’État ont décidé de
ne pas acquérir eux mêmes ces actions ou cet intérêt; et (vi) l'État en tant que
détenteur direct ou indirect d'actions de la SPV peut transférer les actions où un
intérêt dans ceux-ci, directement ou indirectement, en transigeant celles-ci ou les
actions d'une société holding, directe ou indirecte, sur un marché boursier
reconnu, mais seulement si elle a d'abord offert ces actions ou cet intérêt aux
Actionnaires de la SPV autres que l'État à leur valeur marché telle que déterminée
par un expert indépendant qualifié et les Actionnaires de Simfer autres que l'État
ont décidé de ne pas acquérir ces actions ou cet intérêt;

+ que toute nomination d’un administrateur au conseil d'administration de Simfer
ou de la SPV à l'insistance où pour représenter l’État ou tout cessionnaire ou
détenteur ultime d’une participation qui appartenait antérieurement à l'État
seront remplies par des fonctionnaires de l'État à moins d'entente contraire entre
les Parties ;

+ que si la participation est par voie d'Actions Ordinaires à Contribution, ces actions
obligeront l’État à contribuer aux dépenses de Simfer en proportion de celles-ci
au nombre total des actions du capital social de Simfer sans compter les Actions
Sans Contribution. À cette fin, les « dépenses de Simfer » signifie toutes les
dépenses liées aux Activités Minières engagées ou à échoir après l'acquisition de
cette participation (« Dépenses de Simfer ») ; et

* que si la participation est par voie d’Actions Ordinaires de la SPV à Contribution,
ces actions obligeront l’État à contribuer aux dépenses de la SPV en proportion de
celles-ci au nombre total des actions du capital social de la SPV. À cette fin, les
« dépenses de la SPV» signifie toutes les dépenses liées aux Activités
d'nfrastructures engagées ou à échoir après l'acquisition de cette participation
(« Dépenses de la SPV »).

Les Parties conviennent que (a) les options mentionnées ci-dessus auront préséance et
remplaceront l'option de l’État, en vertu de l’article 19 de la Convention, d'acquérir une
participation de 20% au capital actions de Simfer ; (b) l'État aura en conséquence le droit
d'exercer les options mentionnées ci-dessus à la place de tout exercice apparent ou actuel
antérieur de son option d'acquisition initiale d'une participation de 20% dans le capital
actions de Simfer ; et (c) l’article 19 de la Convention sera modifié pour le rendre cohérent
avec les dispositions du présent article 1.4.

commercialiser une quantité de minerai de fer jusqu'à hauteur de sa participation

+

L'Etat ou la Société de Patrimoine du secteur minier pourra acheter et 7

12
= = = = =) © D,

15

dans le capital de Simfer au prix FOB du marché pour livraison FOB, Simfer ayant
un droit de préemption sur toute revente à un tiers à conditions égales.

Som nelle

Simfer s'engage par les présentes à verser à l'Etat une somme transactionnelle définitive
d’un montant de sept cent millions de dollars US (700,000,000 SUS) (lequel montant
comprend tous droits, impôts, taxes et autres charges de toute nature applicables à cette
somme en République de Guinée) (la "Somme Transactionnelle").

l'est entendu qu'en tant qu’actionnaire de Simfer l’État ne contribuera pas au paiement
de ladite Somme Transactionnelle.

L'État consent que tout financement nécessaire à Simfer (par endettement ou apport de
fonds propres) pour payer la Somme Transactionnelle sera libre de tous droits, impôts,
taxes et autres charges de toute nature.

La Somme Transactionnelle sera versée sur le compte du Trésor Public guinéen par un
versement par virement à un numéro de compte certifié de sept cent millions de dollars
US (700,000,000 $US) dans les trois (3) jours ouvrés de la date à laquelle le Décret de
Concession (tel que défini à l’article 2.1 ci-dessous) et le Décret d’Approbation (tel que
défini à l'article 2.5 ci-dessous) auront été promulgués.

Les Parties conviennent que la Somme Transactionnelle est déductible d'impôt même si
elle sera portée à l'actif de Simfer en raison, notamment, du fait que celle-ci est versée en
contrepartie de la confirmation de ses droits miniers exclusifs.

Si l'une quelconque des actions suivantes (les « Actions ») survient, la Somme
Transactionnelle deviendra immédiatement remboursable en son intégralité (sans
préjudice des autres droits de Simfer) :

+ en cas d’expropriation partielle ou totale, ou d'action gouvernementale équivalente à
une expropriation partielle ou totale ;

+ en cas d'annulation du Décret de Concession, du Décret d’Approbation, ou de la
Convention tel qu'amendée par le présent Accord Transactionnel, ou d'une mesure
équivalant à une telle annulation, ou du non-respect par l'État de son engagement à
l'article 5 d'obtenir les amendements requis à la Convention ainsi que leur ratification
ou de son engagement d'assurer la conformité avec toute exigence additionnelle
requise par la législation guinéenne conformément à l'article 11.2, ou en cas de son
manquement de donner plein effet, ou à continuer de donner plein effet, à tout
élément essentiel du Décret de Concession, du Décret d'Approbation ou de la
Convention tel qu'amendée par le présent Accord Transactionnel ; et

+ en cas d'action de l'Etat modifiant de façon substantielle l’équilibre économique du
Projet tel qu'il résulte de la Convention et du présent Accord Transactionnel au
préjudice de Simfer ou de la SPV, ou en cas de violation des dispositions de la
Convention ou de l'Accord Transactionnel causant un préjudice à Simfer ou à la SPV.

Toutefois, la Somme Transactionnelle ne sera pas remboursable dans le cas où les Actions
mentionnées ci-dessus découlent des dispositions de la Convention concernant les
manquements et sont pleinement conforme à ces dispositions et aux droits de l'Etat et de
Simfer y afférents. Sauf dans les cas expressément autorisés par la Convention et comme
conséquence d’un manquement de Simfer, l'Etat s'engage à ne pas prendre l’une C2
quelconque des Actions ci-dessus, ni à permettre qu’elles ne surviennent.

g À
22

CONCESSIONS DE L'ETAT
Décret de Concession et Périmètre de la Concession

L'État accepte le Périmètre de la Concession Modifiée sans autre formalité, rapport ou
autre de la part de Simfer.

La réduction du périmètre de la concession sera effective au jour de la promulgation du
décret (le « Décret de Concession ») octroyant à Simfer une concession minière (la
« Concession Modifiée ») pour la recherche et l'exploitation du minerai de fer sur le
Périmètre de la Concession Modifiée.

L'Etat s'engage par les présentes à obtenir la promulgation du Décret de Concession dans
les meilleurs délais suivant la signature du présent Accord Transactionnel. L'État confirme
que la Concession Modifiée octroyée par le Décret de Concession remplace la concession
minière décrite à l'article 4 de la Convention et restaure tous les droits miniers de Simfer
tels que prévus par la Convention et les articles 84 et 85 du Code Minier.

Les Parties pourront convenir d'inclure une zone additionnelle à l'intérieur du périmètre
initialement décrit à l’article 4 de la Convention, ou un intérêt sur celle-ci, à l'intérieur de
la Concession Modifiée, ou qu'elle constitue un intérêt additionnel à la Concession
Modifiée. Dans un tel cas, cette zone ou cet intérêt additionnel sera, en l'absence
d'accord contraire, régie par la Convention sur la même base que la Concession Modifiée.

L'Etat confirme par ailleurs que le Périmètre de la Concession Modifiée correspondra
{sous réserve d’une extension convenue entre les Parties tel que décrit ci-dessus) à la
partie Sud du mont Simandou située dans les Préfectures de Beyla, Macenta et Kérouané,
sur une longueur de cinquante cinq kilomètres (55 km) ayant une superficie totale de trois
cent soixante neuf kilomètres carrés (369 Km?).

L'Etat, dans les intérêts des Parties et pour éviter toute rupture dans les droits miniers
accordés à Simfer, accepte de proroger les droits existants de Simfer tels que confirmés
par la lettre du Ministre des Mines en date du 23 février 2011 jusqu'à la date de
promulgation du Décret de Concession, y compris en s’abstenant de prendre une décision
sur la demande de renouvellement à laquelle il est fait référence dans cette lettre avant
l'adoption du Décret de Concession.

Rappo: H

Faisant suite à la demande de concession déposée par Simfer le 22 février 2011 et aux
réunions, explications et informations complémentaires données par Simfer depuis lors à
l'Etat et à sa requête, l'Etat prend acte du fait que Simfer a réalisé des travaux de
recherche suffisamment conséquents pour apporter la preuve (i) de l'existence de
gisements commercialement exploitables situés dans le périmètre des permis de
recherche portant sur les Blocs Il! et IV du Mont Simandou au sens des articles 8 de la
Convention et 43 du Code Minier et (ii) que l'exploitation de ces gisements nécessitent
des travaux et des investissements d'une importance très significative. Ainsi sur ces bases
et en référence tant aux dispositions du Code Minier que de la Convention, le Ministre des
Mines a recommandé la délivrance de la Concession Modifiée attribuée par le Décret de
Concession.

L'ensemble des documents et autres informations mentionnés au paragraphe précédent
sont par ailleurs réputés constituer le Rapport de Faisabilité au sens des articles 5.3 et 8.3

de la Convention.
#

3

_ EN EEUUUERERR=mmm—

23

24

Chemin de fer et port pour l'exportation du minerai

Conformément aux articles 17 et 35.1 de la Convention, l'Etat consent à ce que les
terrains, dont l'assiette est destinée au chemin de fer et au port, soient situés à l'intérieur
du Corridor identifié par Simfer en sa qualité d’exploitant, tenant compte des discussions
mentionnées à l'article 1.3 (la « Proposition concernant le Corridor des Infrastructures »),
et approuvé par écrit par l'État dans les 60 jours de la date de soumission de la
proposition par Simfer en sa qualité d’exploitant et soient réservés à la SPV pour la
réalisation et l'exploitation des infrastructures. Pour éviter tout doute, les Parties
reconnaissent et acceptent par les présentes que l'État approuvera la Proposition
concernant le Corridor des Infrastructures mais pourra exiger, comme condition à son
approbation, des amendements à cette proposition, qui sont cohérents avec le présent
Accord Transactionnel et la Convention, qui n'affectent pas de façon substantielle
l'emplacement du Corridor et du Port et qui peuvent être satisfaits dans les meilleurs
délais et à coût raisonnable. En cas de retard de l'État dans l'approbation de la Proposition
concernant le Corridor des Infrastructures présentée par Simfer en sa qualité d’exploitant,
ou tout retard non imputable à Simfer en sa qualité d’exploitant, dans le cadre de la
relocalisation de personnes pour les besoins de la réalisation et de l'exploitation
d'infrastructures, la Date de Première Production Commerciale sera repoussée, sans
préjudice des autres dispositions de l'article 1.2 concernant l'extension des délais, d'un
nombre de jours au moins égal au retard pris par l'État pour donner son approbation ou
au retard lié à la relocalisation de personnes.

Conformément aux articles 2.3, 17 et 35.1 de la Convention, l'Etat s'engage à assurer à
Simfer en sa qualité d’exploitant le libre accès ainsi que le droit d'occuper et d'utiliser tous
les terrains nécessaires à Simfer, pour la finalisation rapide de ses études en vue du
développement du chemin de fer et du port, le long de l'alignement du rail et sur le site
du port choisis par Simfer, y compris en faisant tout ce qui est nécessaire pour confirmer
et faciliter la construction et l'exploitation sur le site du port et le long de l'alignement du
rail.

En particulier, l'Etat consent à ce que les équipes techniques de Simfer en sa qualité
d’exploitant soient autorisées, dès la signature du présent Accord Transactionnel et, en
tout état de cause, au plus tard le 1er mai 2011, à accéder sans entrave à tous les terrains
qui pourraient être utiles ou nécessaires pour les besoins de la conception, de la
construction ou de l'exploitation des dites infrastructures. L'Etat s'engage en outre à
mobiliser l'ensemble des administrations et autorités locales pour faciliter la réalisation
par Simfer en sa qualité d’exploitant dans le respect de la règlementation applicable, de
ses études et l'accueil de ses équipes et d'accélérer l'examen et l'octroi de tous les permis
et les approbations nécessaires aux études et au développement du chemin de fer et du
port.

Accords d'utilisation et de transfert concernant les infrastructures

Les Parties reconnaissent et acceptent que :

e _lesinfrastructures ferroviaire et portuaire développées pour les besoins du Projet (les
«Infrastructures du Projet ») soient transférées à l'Etat gratuitement dès que le coût
des Infrastructures du Projet ont été pleinement amortis ;

e la période d'amortissement sera d'au moins 25 ans mais n’excèdera pas 30 ans ;

°  Simfer fournira à l’État, dans les 30 jours de la finalisation de ses études suite à

7

l'obtention de l'accès au Corridor, un calendrier contenant une estimation du coût -/—

total des Infrastructures du Projet et indiquant sa meilleure estimation de
l'amortissement du coût des Infrastructures du Projet et quand celui-ci sera amorti à
zéro. Les Parties conviennent que l'amortissement se fera conformément à un
calendrier qui amorti les coûts sur une période d'au moins 25 ans et conformément
aux conditions des bailleurs de fonds ;

Simfer sera l'exploitant des Infrastructures du Projet (et gèrera les Activités
d'Infrastructures) pendant qu’elles sont détenues par la SPV. Au moment du transfert
de l'infrastructure du Projet à l'État, ce dernier pourra lancer une procédure d'appel
d'offres internationale pour la gestion des Activités d'infrastructure en vue de la
nomination d’une partie pour faire la gestion de celle-ci à la place de Simfer. Dans ce
cas, seules des sociétés de réputation internationale dans la gestion d’infrastructures
similaires seront invitées à participer à l'appel d'offres, Simfer sera une des parties
invitée à déposer une soumission et si elle est le soumissionnaire le plus compétitif
elle sera nommée à nouveau pour gérer les Activités d'infrastructure. Le choix de
l'opérateur et les conditions de la gestion des infrastructures se feront conformément
aux principes internationaux généralement admis ;

le chemin de fer devra pouvoir servir à plusieurs utilisateurs, en particulier il devra
être disponible pour un service de transport dédié aux passagers ; et il pourrait être
mis à la disposition de tiers producteurs de minerai (individuellement, un
« Producteur ») conformément aux dispositions de l'Annexe 2 =

Une SPV sera créée entre l'État pour 51% et les autres actionnaires dans Simfer pour
49%, étant entendu que chacune des parties paiera sa quote-part dans le capital ; et

La SPV prendra les décisions sur l'attribution des contrats de construction, La SPV
demandera à Simfer d'élaborer des cahiers des charges pour les appels d'offres en
vue de l'attribution des contrats de construction, Et la SPV organisera des appels
d'offres libres et élargies conformément au cahier des charges de Simfer dans la
perspective du respect de la Date de Première Production Commerciale.

Par les présentes, les parties conviennent que les principes suivants s’appliqueront à la
SPV:

que les Activités d'Infrastructures et les Activités Minières seront dorénavant
séparées ; Simfer réalisant les Activités Minières et la SPV réalisant les Activités
d'infrastructure (par le biais d’un opérateur tel que mentionné ci-dessus) ;

qu'aucun droit, impôt, taxe et autre charge ou paiement de toute nature ne sera
imposé sur l'incorporation de la SPV (autre que les coûts nominaux usuels
d’incorporation d’une société en Guinée) ou relativement aux Activités
d'infrastructure à être transférées à la SPV ;

qu'il coopèrera afin de donner effet à la création de la SPV de la façon la plus
économique possible ;

que, de façon générale, toutes les dispositions pertinentes de l'annexe 2
s'appliqueront à la SPV et aux Activités d'infrastructure;

que le bénéfice des dispositions pertinentes de la Convention (tel qu'amendée par le
présent Accord Transactionnel) est et sera étendu à la SPV comme si elle était partie
à la Convention; et!

2.5

2.6

e que l'État prendra dans les meilleurs délais toutes les mesures nécessaires pour
donner plein effet aux présentes dispositions y compris toutes mesures nécessaires à
la préparation d’un avenant formel à la Convention pour refléter les présentes
dispositions et pour obtenir la ratification de celui-ci pour qu'il ait la même force
contraignante que les autres dispositions de la Convention.

Ilest reconnu que l’article 2.4 et l'annexe 2 s’appliqueront à la SPV de façon additionnelle
{à l'exclusion des dispositions de l’article 1.4 dans la mesure de toute incompatibilité avec
celles-ci).

L'État accepte en outre et en tant que de besoin que l’article 62 du Code Minier
s'applique uniquement aux titres miniers et aux droits et obligations résultant de ceux-ci
et ne s'applique pas à des matières autres telles que les infrastructures. Toutefois les
Parties se tiendront mutuellement informées de toutes propositions de changement de
partenariat avant d'entreprendre une telle transaction.

il l'actions à Chalc:

Le Ministre des Mines approuve expressément l'ensemble des termes et conditions de
l'accord signé entre Rio Tinto et Chalco et, par conséquent, la cession au profit de Simfer
Jersey Limited d'actions de Simfer actuellement détenues par des entités du groupe Rio
Tinto, ainsi que toute prise de participation par Chalco dans le capital social de Simfer
Jersey Limited.

Cette approbation sera confirmée par décret (le « Décret d’Approbation ») tel que stipulé
à l'article 62 du Code Minier, dont l'État s'engage à assurer la promulgation dans les
meilleurs délais suite à la signature du présent Accord Transactionnel,

L'Etat confirme que le transfert à Simfer Jersey Limited d'actions détenues par les entités
du Groupe Rio Tinto, le transfert du financement historique de Simfer à Simfer Jersey
Limited, ainsi que toute participation future de Chalco dans le capital de Simfer Jersey
Limited, seront entièrement libres de tout frais, droits, taxes, impôts et autres charges de
toute nature.

Annexe Com; le le à la Convention

L'État approuve par les présentes la partie fiscale de l'Annexe Comptable et Fiscale à la
Convention, figurant en Annexe 3 au présent Accord Transactionnel.

Les dispositions fiscales et douanières actuellement prévues à la Convention et à l'Annexe
Comptable et Fiscale, telles que modifiées conformément au présent Accord
Transactionnel, sont confirmées et stabilisées conformément aux dispositions de la
Convention,

Les Parties conviennent des dispositions suivantes :

Q le maintien de l'exonération de l'impôt minimum forfaitaire et de l'exonération de
l'impôt sur le revenu, d'une durée de 8 ans à compter de la première année de
bénéfice taxable ;

. l'exonération d'impôt et de toute retenue à la source sur les dividendes et sur
toutes autres distributions aux actionnaires ; É 2

KS—

3.

. l'exonération de la TVA et de droits de douanes à l'exception des droits de douanes
sur toutes importations de biens et d'équipements nécessaires aux opérations
minières (étant précisé que l’État accepte que les importations pour la construction
et l'entretien d'infrastructures sont exonérées de la TVA et de droits de douane) ; et

. une taxe minière de 3.5% s’appliquera sur le prix FOB de tout minerai de fer exporté
(ou tout taux plus bas adopté par toute législation applicable).

L'État accepte aussi d'appliquer à Simfer un taux général d'imposition sur les bénéfices de
30 % (ou tout taux plus bas qui serait adopté par la législation fiscale guinéenne) à
compter de la fin de la période d'exonération fiscale.

NOUVEAU CODE MINIER

Simfer prend bonne note de la préparation par l'État d’un nouveau Code Minier, et
rappelle que les dispositions de la Convention, notamment ses articles 9, 30, 33 et 44
établissent le statut prioritaire de celle-ci par rapport aux autres lois guinéennes, ce que
l'Etat reconnaît.

Toutefois, Simfer accepte de rencontrer l'Etat afin d'examiner l'incorporation de certaines
des dispositions du nouveau Code Minier concernant les droits de l'Homme et
l'environnement, les Parties néanmoins ayant convenu que les dispositions de la
Convention tel que modifiée par le présent Accord Transactionnel sont figées (y compris
pour éviter tout doute celles concernant la participation de l'État et les matières
fiscales) en l'absence d'accord ultérieur entre les Parties, et en l'absence de cet accord
celles-ci ne seront pas affectées par des amendements incompatibles futurs apportés au
Code Minier, ou des nouvelles dispositions minières incompatibles ou d’autres lois
incompatibles actuelles ou futurs.

CONFIDENTIALITE

Les Parties conviennent, dans leur intérêt respectif, que les dispositions de cet Accord
Transactionnel demeureront strictement confidentielles (sous réserve des exigences
légales et les obligations de divulgation aux marchés boursiers).

AVENANT A LA CONVENTION ET STABILISATION

Dans l'hypothèse de toute incompatibilité entre les termes la Convention et les termes de
l’Accord Transactionnel, ceux de l'Accord Transactionnel prévaudront dans la mesure de
cette incompatibilité.

Dans les cas où le présent Accord Transactionnel prévoit ou suppose, de façon expresse
ou implicite, que la modification de la Convention serait nécessaire, et dans les cas où il
serait nécessaire de modifier la Convention par un avenant ratifié pour que cette
modification devienne effective, cet Accord Transactionnel sera réputé constituer un
engagement de l'État de conclure un tel avenant et d'en obtenir la ratification dans les
meilleurs délais.

Conformément à l'article 46 de la Convention, les Parties s'engagent à négocier et
conclure, dans les meilleurs délais, tout avenant à la Convention rendu nécessaire, le cas
échéant, du fait de la signature du présent Accord Transactionnel. L'Etat confirme que,
pendant la période d'intercession parlementaire, ledit avenant pourra valablement te

ratifié par les institutions guinéennes compétentes au regard de la Constitution re

Le
Les Parties acceptent également que les stipulations du présent Accord Transactionnel,
prises ensembles avec celles de la Convention telle que modifiée par le présent Accord
Transactionnel (y compris les stipulations de stabilisation insérées à la Convention) soient
figées et ne voient pas leur portée restreinte ou augmentée, ni ne soient abrogées ou
autrement modifiées par les dispositions du Décret de Concession ou autrement, Par
ailleurs, le Décret de Concession ne comportera aucune disposition requérant la
renégociation des termes du présent Accord Transactionnel ou de la Convention.

REGLEMENT DEFINITIF

Le présent Accord Transactionnel, à compter de sa signature, mais sous réserve, en ce qui
concerne tout droit à l'encontre de l'État, de la mise en œuvre de façon continue et de
bonne foi par l'État de son engagement à l'article 5 d'obtenir les amendements requis à la
Convention ainsi que leur ratification et de son engagement d'assurer la conformité avec
toute autre exigence de la législation guinéenne pour l'efficacité de cet Accord
Transactionnel conformément à l'article 11.2 :

“met fin à tous les différends nés entre les Parties, ou qui viendraient à naître
entre elles relativement à des évènements qui se seraient produits avant sa
signature dans le cadre de la Convention et/ou du Code Minier ; et

“purge tous manquements de Simfer ou de toute société du groupe Rio Tinto ou
du groupe Chalco qui pourraient exister au moment de sa signature concernant la
Convention et/ou le Code Minier ou relativement à la Concession Modifiée ou
tout autre titre antérieur de Simfer ou de RTME (tel que ces manquements
n'existeront plus et qu'aucun impôt, amende, taxe, pénalité, charge ou autre
paiement de quelque nature que ce soit ne pourra être imposé en raison de ceux-
ci et qu'aucune action de quelque nature que ce soit ne pourra être engagée liée
de quelque façon à de tels manquements).

DROIT APPLICABLE ET REGLEMENT DES LITIGES

La loi applicable au présent Accord Transactionnel est celle prévue à l'Article 42.3 de la
Convention, sous réserve de la conformité de celle-ci avec les principes du droit
international, principes qui s’appliqueraient en cas d'incompatibilité.

Les Parties conviennent par les présentes que tout différend découlant du présent Accord
Transactionnel ou en lien avec celui-ci sera définitivement soumis à l'arbitrage prévu à
l'Annexe 4.

Les Parties conviennent par les présentes que l'article 42.2 de la Convention est remplacé
par les dispositions prévues à l’Annexe 4 (avec les adaptations de contexte qui s'imposent)
et que l'Annexe 4 (avec les adaptations de contexte qui s'imposent) s’appliquera à la
résolution de tout différend entre les Parties relativement à la Convention ou découlant
de celle-ci.

AUTORITE DE LA CHOSE JUGEE

Le présent Accord Transactionnel a, conformément à l'article du Code civil Guinéen,
autorité de la chose jugée entre les Parties en dernier ressort. /”

14 2e

ELELLEREELERRERELRERRERERES

10.

CAPACITE DE RTME

Sans restreindre les droits de Simfer d'invoquer les dispositions du présent Accord
Transactionnel, RTME sera également autorisée à faire respecter cet Accord
Transactionnel pour et au nom de Simfer ou afin de protéger les intérêts des actionnaires
directs ou indirects de Simfer ou, en cas d’expropriation des actions de Simfer, les intérêts
des anciens actionnaires ainsi expropriés (l'État acceptant par les présentes de ne pas
exproprier quelque action que ce soit de Simfer, ni de prendre aucune mesure dont les
effets seraient équivalents à une expropriation des actions de Simfer).

STANDARDS DU PROJET

Les Parties affirment leur désir que le Projet soit développé conformément aux meilleures
pratiques internationales en matière de gouvernance des affaires, de conduite éthique
des activités et de transparence, et acceptent de se conformer à toutes normes locales et
internationales applicables concernant ces questions ainsi que les principes énoncés ci-
dessous :

. Le document de politique générale de Rio Tinto, « Notre approche de l’entreprise »
. Les « Principes Equateurs » ;

$ Les Standards de Performance en matière de Durabilité Sociale et
Environnementale de la SF ;

Q Les « Volontary Principles on Security and Human Rights » ;

. Le « Partnering against Corruption Principles for Countering Bribery » du Forum
Economique Mondial ; et

. Les "Business Principles for Countering Bribery' de Transparency International.

Par ailleurs, l'État déclare et garantit, relativement aux transactions envisagées par le
présent Accord Transactionnel, que ni lui ni ses fonctionnaires, agents, représentants,
sociétés affiliées ou autres personnes agissant en son nom, prendront quelque action que
ce soit, directement ou indirectement, qui constituerait une violation de toute législation,
convention ou règlementation guinéenne concernant la lutte contre la corruption, et
qu'aucune portion de la contrepartie reçue de Simfer et/ ou RTME en vertu du présent
Accord Transactionnel, y compris mais non limité aux concessions de Simfer énoncées aux
articles 1.3, 1.4 et 1.5, ne sera transférée ou transformée d'aucune manière pour le
bénéfice direct ou indirect d'un fonctionnaire du Gouvernement de la République de
Guinée. L'Etat déclare et garantit également que, relativement aux transactions
envisagées au présent Accord Transactionnel, il respectera et appliquera à tous les égards
les Principes et Critères de l'Initiative de Transparence des Industries Extractives (EITI), y
compris mais non limité concernant la présentation de toute contrepartie reçue en vertu
du présent Accord Transactionnel de Simfer et / ou RTME, y compris mais non limité aux
concessions faite par Simfer, énoncées aux articles 1.3, 1.4 et 1.5, à un audit crédible et
indépendant, appliquant des normes internationales d'audit, et à une réconciliation des
paiements et des revenus par un administrateur crédible et indépendant appliquant des
normes internationales d'audit et à la publication de l'avis de l'administrateur relatif à
cette réconciliation, y compris d'éventuelles discordances identifiées. 71

EMULE S

[

Le groupe Rio Tinto et le groupe Chalco encouragent l'application dans leurs activités des
standards les plus élevés en matière de sécurité, traitant tous leurs employés et
contractants, ainsi que les communautés au sein desquelles ils opèrent, avec dignité et
respect ; et prenant des mesures pour promouvoir la santé, l'éducation et le bien être de
ses employés. Plus généralement, ces deux groupes s'engagent à agir de manière
socialement responsable comme promoteur d’un projet d'importance nationale, capitale
au bien-être du peuple guinéen.

11. DECLARATIONS ET GARANTIES
11.1 Déclarations et garanties de Simfer et RTME

Simfer et RTME déclarent et garantissent avoir la capacité nécessaire pour conclure le
présent Accord Transactionnel et consentir à son contenu et avoir reçu l'ensemble des
autorisations et agréments requis par leurs statuts et les règles internes du groupe Rio
Tinto à cette fin.

Simfer déclare et garantit être en mesure de disposer de l'ensemble des ressources
humaines et financières nécessaires à l'exécution du présent Accord Transactionnel.

11.2 Déclarations et garanties de l'Etat

L'Etat, par l'intermédiaire du Ministre des Mines, déclare et garantit que le Ministre des
Mines détient l'autorité nécessaire pour conclure le présent Accord Transactionnel au
nom et pour le compte de l'Etat ; et que le présent Accord Transactionnel est conforme au
droit guinéen applicable, particulièrement en ce qu'il autorise les personnes morales de
droit public, y compris l'Etat, à transiger et compromettre sur les matières faisant l'objet
du présent Accord Transactionnel. Dans la mesure ou des exigences additionnelles
seraient requises en droit guinéen pour donner plein effet aux dispositions du présent
Accord Transactionnel tel que, sans limitation, la nécessité d'obtenir un arrêté du Ministre
des Finances afin de confirmer les dispositions fiscales contenues au présent Accord
Transactionnel, l’État s'assurera que de telles exigences soient remplies.

11.3 Entrée en vigueur
Le présent Accord Transactionnel lie l’État, Simfer et RTME dès sa signature.

2

21
Fait à Conakry, le 22 avril 2011 en trois exemplaires originaux.

Pour La République de la
Guinée

Mohamed DIARÉ
Ministre Délégué du Budget

Pour SIMFER S.A,

Alan DAVIES
Président-Directeur Général

Pour Rio Tinto Mining &
Exploration Limited

GE

Alan DAVIES

Président

International Operations
Rio Tinto Iron Ore

Rio Tinto

SIMFER SA.

(RCCM/GCKRY/08574/2003-NIr -
Immeuble Kankan, GG Chemis Hg)
BP 848, Conakry, Guinée
Www:riolintosimandou. com
T (+224) 62 35 24 45
T(+224) 62 35 24 47
